United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, PALM DESERT POST
OFFICE, Palm Desert, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David W. Graves, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1181
Issued: May 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2018 appellant, through counsel, filed a timely appeal from an April 17, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

The Board notes that counsel appeared on behalf of appellant on December 4, 2018. In all cases in which a
representative has been authorized in a matter before the Board, no claim for a fee for legal or other service performed
on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No contract for a stipulated
fee or on a contingent fee basis will be approved by the Board. Id. An attorney or representative’s collection of a fee
without the Board’s approval may constitute a misdemeanor, subject to fine or imprisonment for up to one year or
both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a representative, prior to approval by the Board,
may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish disability for the
periods February 4, 1982 through December 15, 1986 and January 1, 2000 through January 7,
2006, causally related to his February 4, 1982 accepted employment injuries.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior orders and decisions are incorporated herein by reference. The relevant facts
are set forth below.
OWCP accepted that on February 4, 1982 appellant sustained a sprain, neuroma, and nonunion fractured sesamoid of the second metatarsal phalangeal joint of the right foot when he
stepped out of a mail truck onto a medium-sized rock while in the performance of duty. It
authorized right foot surgery, which was performed on August 8, 1983. On November 28, 1983
and September 23, 1985 appellant underwent unauthorized right foot surgeries.
Following further OWCP proceedings the Board, by decision dated October 20, 2005,
affirmed an OWCP hearing representative’s March 1, 2004 merit decision affirming an April 3,
2003 decision denying appellant’s claim for a recurrence of disability commencing October 4,
2002 and OWCP’s April 15, 2004 nonmerit decision denying appellant’s request for
reconsideration pursuant to 5 U.S.C. § 8128(a), September 9, 2004 merit decision denying
modification of the denial of his recurrence claim, and November 19, 2004 nonmerit decision
again denying appellant’s request for reconsideration pursuant to section 8128(a).4
On February 13, 2018 appellant filed a claim for compensation (Form CA-7) requesting
compensation for disability for the periods February 4, 1982 through December 15, 1986 and
January 1, 2000 through January 7, 2006. No evidence was submitted with appellant’s claim.
In a development letter dated March 14, 2018, OWCP advised the employing
establishment that based on the record, appellant was paid continuation of pay (COP) for the period
February 12 through 18, 1982. It requested that the employing establishment review its personnel
records to determine the correct period in which appellant was entitled to COP, and authorize COP
for the dates he was temporarily totally disabled, or no work was available due to his work injury.
In a separate development letter of the same date, OWCP informed appellant about the
periods he had received COP and compensation for leave buy back. Regarding the additional
claimed periods of disability, it requested that he submit evidence verified by the employing
establishment indicating that it was unable to accommodate his work restrictions. OWCP also
requested that appellant submit medical evidence showing that his disability due to his
unauthorized November 28, 1983 and September 23, 1985 right foot surgeries and work
3

Order Dismissing Appeal, Docket No. 04-1309 (issued June 29, 2004); and Docket No. 05-0820 (issued
October 20, 2005), petition for recon. denied, Docket No. 05-0820 (issued May 11, 2006).
4

Docket No. 05-0820, id.

2

restrictions were causally related to his accepted right foot conditions. Regarding the claimed
period October 2, 2002 through January 7, 2006, it advised him to refer to the appeal rights that
accompanied the Board’s October 20, 2005 decision. Both the employing establishment and
appellant were afforded 30 days to submit the requested evidence. Appellant did not submit
responsive evidence.
In a letter dated April 11, 2018, the employing establishment responded to OWCP’s
development letter, noting that it was unable to provide the requested COP records. It noted that
it was informed by accounting services that the records only went back to 1993.
By decision dated April 17, 2018, OWCP denied appellant’s claim for disability for the
periods February 4, 1982 through December 15, 1986 and from January 1, 2000 through
January 7, 2006. It noted that he had not responded to its March 14, 2018 development letter.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden proof to establish the essential
elements of his or her claim by the weight of the evidence.6 For each period of disability claimed
the employee has the burden of proof to establish that he or she was disabled from work as a result
of the accepted employment injury.7 Whether a particular injury caused an employee to become
disabled from work and the duration of that disability, are medical issues that must be proven by
a preponderance of probative and reliable medical opinion evidence.8
The claimant must submit medical evidence showing that the condition claimed is
disabling.9 The evidence submitted must be reliable, probative, and substantial.10 The physician’s
opinion must be based on the facts of the case and the complete medical background of the
employee, must be one of reasonable medical certainty, and must include objective findings in
support of its conclusions.11 Subjective complaints of pain are insufficient, in and of themselves,
to support payment of continuing compensation.12 Likewise, medical limitations based solely on
the fear of a possible future injury are also insufficient to support payment of continuing
compensation.13

5

Supra note 2.

6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

7

Id.

8

Amelia S. Jefferson, supra note 6; William A. Archer, 55 ECAB 674 (2004).

9

20 C.F.R. § 10.115(f).

10

Id. at § 10.115.

11

Id. at § 10.501(a)(2).

12

Id.

13

Id.

3

Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.14 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is causal
relationship between the claimant’s diagnosed condition and the implicated employment injury.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.15 Neither the fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.16
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish disability for
the periods February 4, 1982 through December 15, 1986 and January 1, 2000 through January 7,
2006, causally related to his February 4, 1982 employment injuries.
Preliminarily, the Board notes that it is unnecessary for it to consider the evidence appellant
submitted prior to the issuance of OWCP’s last merit decisions which the Board considered in its
October 20, 2005 decision and found insufficient to establish disability. Findings made in prior
Board decisions are res judicata absent any further review by OWCP under section 8128 of
FECA.18
In a development letter dated March 14, 2018, OWCP requested that appellant submit
factual evidence in support of his claim for disability from work. It also requested that he submit
medical evidence to establish his disability from work during the claimed periods. Appellant did
not, however, respond to OWCP’s request with any additional evidence. He has the burden of

14

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

15

T.W., Docket No. 18-0890 (issued October 26, 2018).

16

E.J., Docket No. 09-1481 (issued February 19, 2010).

17

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

18

See B.R., Docket No. 17-0294 (issued May 11, 2018).

4

proof to submit evidence supporting disability in the form of lost wages for the periods claimed.19
Appellant did not submit such evidence, and thus, has not met his burden of proof.20
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish disability for
the periods February 4, 1982 through December 15, 1986 and January 1, 2000 through January 7,
2006, causally related to his February 4, 1982 employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

See A.L., Docket No. 16-1092 (issued May 9, 2017).

20

See J.D., Docket No. 18-0034 (issued May 22, 2018).

5

